Exhibit 10.37.1

 

November 19, 2008

Mr. Gary Muto

Dear Gary,

The Confidentiality, Non-Solicitation of Associates and Non-Competition
Agreement (the “Confidentiality Agreement”) dated November 6, 2008, that you
entered into with Ann Taylor, Inc. (the “Company”), is hereby amended, effective
immediately to add following new Paragraph 10:

10. Termination for Good Reason. If you terminate your employment for “Good
Reason” (as defined below) you will not be deemed to have voluntarily resigned
and you will be entitled to the benefits set forth in Paragraph 2 of this
Agreement as if you had been terminated by the Company without Cause. As used
herein, “Good Reason” shall mean: (1) a change in your reporting relationship so
that you no longer report to the CEO of Ann Taylor Stores Corporation;
(2) action by the Company resulting in a diminution of your responsibilities as
the head of the Ann Taylor LOFT Division; (3) the Company’s relocation of your
principal place of employment outside of the New York City metropolitan area; or
(4) the Company’s breach of any contractual agreements with you, provided the
Company does not cure such breach within fourteen calendar days of notice from
you. If you terminate your employment without Good Reason, the Company will not
waive the provisions of Paragraph 2(b) of this Agreement or shorten the
Non-Competition period pursuant to Paragraph 2(c) of this Agreement.

Except as amended hereby, all other terms and conditions of the Confidentiality
Agreement shall remain in full force and effect.

 

Very truly yours,

/s/ Kay Krill

Kay Krill President & Chief Executive Officer

Agreed:

 

/s/ Gary Muto

Gary Muto President, Ann Taylor LOFT Dated: 11/24/08